              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARY LEE GERBER, JR.,                   :
        Petitioner                      :
                                        :             No. 1:18-cv-02358
             v.                         :
                                        :             (Judge Rambo)
JOHN WETZEL, et al.,                    :
        Respondents                     :

                               MEMORANDUM

I.    BACKGROUND

      Petitioner Gary Lee Gerber, Jr. (“Petitioner”), an inmate presently confined

at State Correctional Institution Coal Township, Pennsylvania (“SCI-Coal”), filed

this pro se habeas corpus petition pursuant to 28 U.S.C. § 2254 on December 7,

2018. (Doc. No. 1.) Named as Respondents are the Secretary of the Department

of Corrections John Wetzel, Superintendent of SCI-Coal Thomas G. McGinley, the

District Attorney of Monroe County E. David Christine, and the Pennsylvania

Attorney General.1 (Id.) The required filing fee has been paid. Along with the

petition, Petitioner filed a motion to stay this action so that he can seek further

collateral relief via an action filed pursuant to Pennsylvania’s Post Conviction

1
  While Petitioner has named four Respondents in the instant petition, the Court
notes that the only proper Respondent is the custodian of Petitioner,
Superintendent Thomas G. McGinley. See 28 U.S.C. § 2243 (“The writ, or order
to show cause shall be directed to the person having custody of the person
detained.”); see also Rumsfeld v. Padilla, 542 U.S. 426, 434, 442 (2004) (providing
that for purposes of a habeas action, the petitioner’s custodian is the warden of the
institution holding the petitioner).
Relief Act (“PCRA”)2 in a Common Pleas Court in Pennsylvania. (Doc. No. 4.)

Petitioner notes that he has filed his second PCRA petition which is scheduled for

an evidentiary hearing on February 26, 2019. (Id.)

      According to the petition, Petitioner was convicted of first-degree murder on

July 14, 2010 and sentenced to life imprisonment. (Doc. No. 1.) He provides that

he filed a direct appeal that the Superior Court subsequently remanded to the trial

court on February 27, 2012 to conduct an evidentiary hearing based on newly

discovered DNA evidence. (Id.) Petitioner alleges he was re-sentenced, and that

his subsequent appeal to the Superior Court was denied on January 7, 2015. (Id.)

On July 27, 2015, Petitioner maintains that he filed his first PCRA petition. (Id.)

This petition was denied on September 16, 2016 by the PCRA Court and Petitioner

appealed the denial to the Superior Court which affirmed the dismissal on

November 21, 2017. (Id.) Petitioner provides that he filed an allowance of appeal

to the Supreme Court of Pennsylvania which was denied on May 29, 2018. (Id.)

      On July 30, 2018, Petitioner alleges that he filed a second PCRA petition.

(Id.) On October 25, 2018, the PCRA Court appointed counsel and scheduled an


2
 See 42 Pa. Cons. Stat. Ann. § 9541 et seq. One of the avenues for relief in the
Pennsylvania legal system is collateral relief under the PCRA, “which permits
motions for post-conviction collateral relief for allegations of error, including
ineffective assistance of counsel, unlawfully induced guilty pleas, improper
obstruction of rights to appeal by Commonwealth officials, and violation of
constitutional provisions.” Hankins v. Fulcomer, 941 F.2d 246, 251 (3d Cir.
1991).
                                          2
evidentiary hearing for February 26, 2019. (Id.) Petitioner provides that he filed

the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 on

December 7, 2018 so that he would not be time-barred from federal review. (Id.);

see also 28 U.S.C. § 2244(d)(1).

II.   DISCUSSION

      Title 28 United States Code Section 2254(b)(1) provides that an application

for a writ of habeas corpus filed on behalf of a person in custody pursuant to the

judgment of a State court shall not be granted unless the applicant has exhausted

the remedies available in the courts of the State; or there is an absence of available

state corrective process; or there are existing circumstances which render the state

process ineffective. 28 U.S.C. § 2254(b)(1). The exhaustion requirement is not a

mere formality. Rather, it serves the interests of comity between the federal and

state systems, by allowing the state an initial opportunity to determine and correct

any violations of a prisoner’s federal rights.

      However, federal habeas corpus relief may not be granted on a petition

consisting of unexhausted claims. See Rose v. Lundy, 455 U.S. 509, 522 (1982).

Nevertheless, in both Rhines v. Weber, 544 U.S. 269 (2005) and Crews v. Horn,

360 F.3d 146 (3d Cir. 2004), a § 2254 petitioner filed a timely but mixed federal

habeas corpus petition. Both Rhines and Crews addressed arguments that federal

habeas petitions should be held in abeyance while unexhausted claims were


                                           3
exhausted in state court because those claims might be time barred upon returning

to federal court due to the time limitations imposed by 28 U.S.C. § 2254(b)(1).

Rhines recognized that under such “limited circumstances” district courts have

discretion to stay a mixed § 2254 federal habeas corpus petition so that the

petitioner can pursue review of his unexhausted claims in state court. Rhines, 544

U.S. at 277. The United States Court of Appeals for the Third Circuit in Crews

similarly recognized that in order to avoid an unfair result, “when an outright

dismissal could jeopardize the timeliness of a collateral attack, a stay is the only

appropriate course of action.” Crews, 360 F.3d at 154 (internal citations omitted).

      While both Rhines and Crews contemplate that a federal habeas petition

must be timely filed, there is no clear indication that Petitioner’s pending federal

habeas petition is untimely pursuant to the Antiterrorism and Effective Death

Penalty Act of 1996. See 28 U.S.C. § 2244(d)(1). Petitioner has requested a stay

because his pending § 2254 action consists of claims that he is also asserting via a

second PCRA petition which is presently under consideration in Pennsylvania state

court. As in Crews, Petitioner should not face the prospect of forfeiting federal

court review of his issues. To this end, there is no indication that Petitioner is

seeking to defer adjudication of his claims or to defeat the interests of finality of

state court judgments. Accordingly, Petitioner’s request for a stay will be granted.




                                           4
      However, so that this matter moves forward, within thirty (30) days of

disposition of Petitioner’s state court PCRA proceedings, he will be required to file

a written status report with this Court which includes a copy of the relevant state

court disposition. Failure to timely file the required written status report may be

deemed a failure to prosecute. Finally, upon demonstration by Petitioner that his

relevant state court proceedings have concluded, the stay issued in this matter will

be lifted. Until such time, this matter will be marked closed for administrative

purposes. An appropriate Order follows.



                                  s/Sylvia H. Rambo
                                  SYLVIA H. RAMBO
                                  United States District Judge

Dated: January 7, 2019




                                          5
